1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     DAVID J. ZAPPA
7
8                               IN THE UNITED STATES DISTRICT COURT
9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                 Case No. 2:15-CR-0184 GEB
11
                           Plaintiff,          STIPULATION AND ORDER (PROPOSED)
12                                             CONTINUING STATUS CONFERENCE
            v.                                 AND EXCLUDING TIME
13
     DAVID J. ZAPPA,
14                                             DATE:     November 2, 2019
                           Defendant.          TIME      9:00 a.m.
15                                             JUDGE:    Hon. Garland E. Burrell, Jr.

16
17          IT IS HEREBY STIPULATED by and between plaintiff, United
18   States of America, and defendant, David J. Zappa, that the
19
     status conference scheduled for November 2, 2018, may be
20
     continued to February 22, 2019, at 9:00 a.m.                 The parties also
21
     ask the Court to set the following schedule for filing of
22
23   pretrial motions required to be filed under Federal Rule of

24   Criminal Procedure 12:

25
            Pretrial motions due:                     December 28, 2018
26
27          Oppositions due:                          January 25, 2019

28          Reply briefs due:                         February 8, 2019
     Stipulation and [Proposed] Order           -1-                 U.S. v. Zappa, 15-cr-184 GEB
     to Continue Status Conference
1    Hearing on the motion and a status conference may be set for
2    February 22, 2019, at 9:00 a.m.
3           Defense counsel has completed his computer forensic
4    investigation but has concluded that Carpenter v. United States,
5    decided in June, warrants filing a motion to suppress evidence.
6    Accordingly, the parties propose the above schedule for filing
7    of all motions required to be filed under Federal Rule of
8    Criminal Procedure 12.

9           In light of the additional time needed to prepare, the

10   parties agree that time under the Speedy Trial Act should be

11   excluded from the date of this order through February 22, 2019,

12   pursuant to 18 U.S.C. § 3161(h)(7)(A) and (b)(iv).          The parties

13   agree that the ends of justice served by a continuance outweigh

14   the best interests of the public and of Mr. Zappa in a speedy

15   trial and ask the Court to so find.

16                                      Respectfully submitted,

17                                      HEATHER E. WILLIAMS
                                        Federal Defender
18
19
     Dated:       November 1, 2018      /s/ T. Zindel
20                                      TIMOTHY ZINDEL
                                        Assistant Federal Defender
21                                      Attorney for David J. Zappa

22
                                        McGREGOR SCOTT
23                                      United States Attorney

24
     Dated:       November 1, 2018      /s/ T. Zindel for M. Morris
25                                      MATTHEW MORRIS
                                        Assistant U.S. Attorney
26
27
28
     Stipulation and [Proposed] Order    -2-             U.S. v. Zappa, 15-cr-184 GEB
     to Continue Status Conference
1                                       O R D E R
2           The status conference scheduled for November 2, 2018 is
3    continued to February 22, 2019, at 9:00 a.m.        The Court adopts
4    the above schedule for filing and hearing pretrial motions.               The
5    court finds that a continuance is necessary for the reasons
6    stated above and that the ends of justice served by granting a
7    continuance outweigh the best interests of the public and the
8    defendant in a speedy trial.        Time is therefore excluded from
9    the date of this order through February 22, 2019, pursuant to 18
10   U.S.C. § 3161(h)(7)(A) and (B)(iv).
11          IT IS SO ORDERED.
12   Dated:       November 1, 2018
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation and [Proposed] Order      -3-            U.S. v. Zappa, 15-cr-184 GEB
     to Continue Status Conference
